


110 HR 3498 IH: Neighborhood Reclamation and

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3498
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to make grants to assist cities with a vacant housing problem, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Reclamation and
			 Revitalization Program Act of 2007.
		2.FindingsCongress finds that vacant residential
			 properties are a scourge on communities, leading to lower property tax revenues
			 for municipalities, higher municipal maintenance costs, and severe public
			 health and environmental problems.
		3.Grant program to
			 assist municipalities with a vacant housing problem
			(a)In
			 generalThe Secretary of Housing and Urban Development
			 (hereinafter in this Act referred to as the Secretary) may make
			 grants to a local government to fund—
				(1)the demolition of
			 vacant housing; or
				(2)the demolition of
			 vacant housing in combination with a study of neighborhood
			 revitalization.
				(b)Eligibility
			 requirementsTo be eligible for a grant under this Act, a local
			 government shall submit to the Secretary, at such time and in such manner as
			 the Secretary may require, an application that demonstrates that the local
			 government has—
				(1)a
			 history of continued population loss to be measured beginning with the 1980
			 decennial census;
				(2)vacant housing
			 within its borders;
				(3)substantial urban
			 decay and neighborhood degradation resulting from vacant housing; and
				(4)a
			 comprehensive, coordinated plan for the demolition of vacant housing.
				(c)Award
				(1)To the extent
			 provided in advance in appropriation Acts, the Secretary shall award grants
			 under this Act to local governments that have best demonstrated the
			 requirements of subsection (b) in such number and amounts that the Secretary
			 determines is warranted by the applications submitted.
				(2)The Secretary
			 shall evaluate grant applications using the following factors:
					(A)The severity of the
			 vacant housing problem in the context of the applicant’s overall housing
			 stock.
					(B)The level of
			 positive impact the demolition of vacant housing would provide in stabilizing
			 the neighborhoods facing vacant housing problems.
					(C)Other relevant
			 factors that the Secretary deems pertinent and appropriate.
					(d)Reports
				(1)One year after the
			 Secretary awards to a local government a grant under this Act, that local
			 government shall submit to the Secretary a report on the progress made on the
			 plan for which the grant was awarded.
				(2)This report shall
			 include—
					(A)the number of
			 housing units demolished and the number remaining to be demolished pursuant to
			 the local governments comprehensive, coordinated plan;
					(B)progress in
			 completing the study or studies for neighborhood revitalization; and
					(C)the extent to
			 which a demonstrated public health or safety hazard exists in relation to the
			 applicant’s vacant housing problem.
					(e)Relation to
			 other programs of the Department of Housing and Urban
			 DevelopmentIt is the intent of Congress that the Secretary’s
			 award to a local government of a grant under this Act shall not affect a
			 decision by the Secretary to award funding to that local government for
			 demolition of vacant housing or a study of neighborhood revitalization under
			 any other program of the Department of Housing and Urban Development.
			(f)Relation to
			 other lawAny demolition resulting from this Act must comply with
			 appropriate local, State, and Federal law.
			4.DefinitionsIn this Act—
			(1)the term
			 vacant housing means a group of buildings intended for use as
			 residences that are vacant and are located in a well-defined area;
			(2)the term local government
			 means any county, city, town, township, village, or other general purpose
			 political subdivision of a State; and
			(3)the term a
			 study of neighborhood revitalization means a study conducted by the
			 local government, or by an organization on behalf of the local government, of
			 how best to use the real property underlying vacant housing after that vacant
			 housing has been demolished.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$20,000,000 for
			 fiscal year 2009;
			(2)$30,000,000 for
			 fiscal year 2010; and
			(3)$50,000,000 for
			 fiscal year 2011.
			
